Citation Nr: 0843909	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-32 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a neck and shoulder 
injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The veteran served on active duty from November 1988 to April 
l990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

In September 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he is entitled to service connection 
for a neck and shoulder injury.  Specifically, the veteran 
contends that during service he suffered an injury when an 
air vent fell on his neck and shoulders.  

The veteran's service treatment records show that he 
complained of upper back and shoulder pain when he was hit 
across his shoulders by an air duct in November 1989.  He 
reported that the pain radiated throughout the full length of 
his spine.  On examination his neck had full range of motion, 
apparently without tenderness.  Although the veteran reported 
mid and low back problems prior to service as well as during 
his military service, the only other mention of upper back 
pain in service is from a February 1990 service treatment 
record which notes low back pain, mid back pain, and upper 
back pain without radiculopathy or neurological deficits.  A 
history of scoliosis was also mentioned.  On examination the 
thoracic spine exhibited good range of motion, no tenderness, 
and no deformity.  There were no focal deficits and thoracic 
spine X-ray studies were negative.  The diagnosis was muscle 
strain.  The April 2, 1990 separation examination was 
negative for upper back, neck, or shoulder complaints.  

The first post-service medical evidence of neck and/or 
shoulder problems is from an April 18, 1991 VA medical 
certificate which notes the veteran's complaint of back and 
shoulder pain.  The veteran stated that he initially hurt his 
back in the Navy.  He stated that the pain is in the thoracic 
region, cervical spine, and shoulders.  On examination the 
trapezium muscles and the left paralumbar muscles were 
tender.  The impression was back pain, upper and lower.  X-
ray studies were normal.  

An April 25, 1991 VA physical therapy report notes that the 
veteran had a left scapula injury and wasting of the 
musculature around the left shoulder and scapula.  He was 
instructed on exercises in order to strengthen those muscles.  
A May 1991 VA medical record notes complaints of upper and 
lower back pain.  

A November 1992 private medical record from Family Medical 
Center notes the veteran's complaints of shoulder pain 
secondary to a vent falling from the ceiling and striking his 
shoulders two years ago.  The assessment was continuing back 
pain.  Strengthening exercises were recommended.  A May 1994 
private medical record from Family Medical Center notes the 
veteran's complaints of spasms in his neck and shoulder 
muscles, which radiate down his back.  The assessment was 
intermittent trapezius spasms.  

A September 1995 private medical record from Family Medical 
Center notes that the veteran reported that since an injury 
six years ago, he has had pain in his back at the junction of 
his shoulder and his neck.  The assessment was neck pain due 
to posture and muscular tension.  An April 1997 medical 
record from the University of Kentucky indicates that the 
veteran was given back and shoulder strengthening exercises 
as a preventative measure.  

A July 2002 Family Medical Center medical record notes that 
the right scapular area was tender to palpation.  The 
diagnosis was right thoracic back pain secondary to muscle 
strain.  An August 2002 private medical record from Cardinal 
Hill Healthcare System notes that the veteran complained of 
pain on palpation of the medial scapula.  Cervical spine 
range of motion was within normal limits.  Muscle tone and 
sensation were within normal limits.  The veteran reported 
that the right medial scapular pain has diminished and now he 
only has stiffness.  A September 2003 medical record from the 
University of Kentucky notes the veteran's complaints of neck 
pain and shoulder pain with decreased range of motion.  The 
diagnosis was cervical muscle strain.  X-ray studies of the 
cervical spine were normal.  

An October 2003 private medical record from Family Medical 
Center notes that the veteran was seen for a follow-up 
appointment for cervical muscle strain.  The assessment was 
cervical muscle strain, improved.  An August 2005 medical 
record from Poudre Valley Hospital notes the veteran's 
reported history of neck and back pain since December 1989.  
He reported that an air vent came down and landed on his neck 
and shoulders.  On examination there was some limitation of 
motion of the cervical spine.  Upper extremity range of 
motion was within normal limits.  The veteran was tight in 
bilateral upper trapezius muscles; the left upper trapezius 
was especially tight and painful.  

An August 2007 medical record from Wellspring Family Health 
Care notes an assessment of a pulled muscle or a "stinger" 
with nerve inflammation.  The diagnoses included shoulder 
pain and paresthesia.  A September 2008 letter from Dr. F. B. 
notes that it was possible, but not certain, that the 
veteran's shoulder and back problems resulted from the 
incident in service where an air conditioning vent fell on 
the veteran.

In light of the above, the Board finds that a VA examination 
is necessary to determine the current diagnosis, if any, for 
his current neck and shoulder condition(s) and an opinion as 
to the relationship between his current neck and shoulder 
complaints and his injury in service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In addition, at his hearing the veteran indicated that he 
thought he had undergone an MRI at the University of Kentucky 
Hospital and possibly Poudre Valley Hospital.  Review of the 
records from those facilities contained in the claims file 
reveals no reference to an MRI.  Multiple radiology reports 
are of record from the University of Kentucky Hospital, but 
do not reflect that he underwent an MRI.  Thus, the veteran 
should be asked to provide a release form which includes the 
approximate date the MRI was conducted, so that such report 
can be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide a release 
form which includes the approximate date 
the MRI was conducted at the University 
of Kentucky Hospital and/or Poudre Valley 
Hospital, so that such report can be 
requested.  If a properly completed 
release form is received, a request for 
the MRI report should be undertaken.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature of the veteran's 
neck and shoulder complaints, and to 
obtain an opinion as to their 
relationship to the service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide the diagnosis, if any, for 
any shoulder or neck disability present.  
For any diagnosed shoulder or neck 
disability, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the diagnosed condition 
is related to the veteran's military 
service, to specifically include the air 
conditioning vent falling on the 
veteran's upper back.  The examiner 
should provide a rationale for all 
conclusions reached.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).







